Allowable Subject Matter

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.


The following is an examiner’s statement of reasons for allowance: independent claims 1, 8 and 14 recite a compression system for encoding of integers comprising: receiving a first index of a first dictionary, the first dictionary containing sequences of integers encoded based at least in part on a first compression technique with the first index comprising a first list of integers. The compression system for encoding of integers further recites encoding the first index based at least in part on a second compression technique, the second compression technique to generate a second index and a second dictionary, the second index comprising a second list of integers. The compression system for encoding of integers includes outputting the second index as a lookup table to the first index. A compression system for encoding of integers of this type has not been shown nor fairly suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lahiri, Breslow, and Finlay disclose compressing systems utilizing dictionaries. However none of these disclose, as independent claims 1, 8 and 14 recite, a compression system for encoding of integers comprising: receiving a first index of a first dictionary, the first dictionary containing sequences of integers encoded based at least in part on a first compression technique with the first index comprising a first list of integers. The compression system for encoding of integers further recites encoding the first index based at least in part on a second compression technique, the second compression technique to generate a second index and a second dictionary, with the second index comprising a second list of integers. The compression system for encoding of integers includes outputting the second index as a lookup table to the first index.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845